                    UNITED STATES DISTRICT COURT
                       DISTRICT OF MINNESOTA



PLYMOUTH COUNTY RETIREMENT
SYSTEM, Individually and on Behalf of
All Others Similarly Situated,

                  Plaintiff,



v.                                  ORDER
                                    Civil File No. 18-871 (MJD/SER)

PATTERSON COMPANIES, INC., et al.,

                  Defendants.

Lucas F. Olts, Alexi Pfeffer-Gillett, and Heather G. Schlesier, Robbins Geller
Rudman & Dowd LLP; Anne M. Lockner, Robins Kaplan LLP; Steven B. Singer,
Kyla Grant, Maya Saxena, Joseph E. White, III, Lester R. Hooker, Dianne
Anderson, Saxena White P.A.; and Robert D. Klausner, Klausner, Kaufman,
Jensen & Levinson, Counsel for Plaintiff.

Patrick S. Williams, Aaron G. Thomas, and Jordan Weber, Briggs & Morgan, PA,
Counsel for Defendants.

      The above-entitled matter comes before the Court upon the Report and

Recommendation of United States Magistrate Judge Steven E. Rau dated July 25,

2019. Defendants filed objections to the Report and Recommendation.

      Pursuant to statute, the Court has conducted a de novo review upon the

record of those portions of the Report and Recommendation to which objections

                                        1
were made. 28 U.S.C. § 636(b)(1); Local Rule 72.2(b). Based upon that review,

the Court adopts the Report and Recommendation of United States Magistrate

Judge Rau dated July 25, 2019, with the modification that, on page 23 of the

Report and Recommendation, the amount “$39.92” is amended to read “$32.92.”

      Accordingly, based upon the files, records, and proceedings herein, IT IS

HEREBY ORDERED:

      1. The Court ADOPTS the Report and Recommendation of United States
         Magistrate Judge Steven E. Rau dated July 25, 2019 [Docket No. 112]
         with the modification set forth in this Order.

      2. Defendants’ Motion to Dismiss the Amended Class Action
         Complaint [Docket No. 89] is GRANTED IN PART and
         DENIED IN PART as set forth in the Report and
         Recommendation.



Dated: September 10, 2019            s/ Michael J. Davis
                                     Michael J. Davis
                                     United States District Court




                                        2
